 

Exhibit 10.27

 

 

 

FIFTH AMENDMENT

 

TO

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

May 16, 2011

 

among

GOODRICH PETROLEUM COMPANY, L.L.C.,

as Borrower,

 

BNP PARIBAS,

 

as Administrative Agent,

and

The Lenders Party Hereto

 

 

 

BNP SECURITIES CORP.,

as Sole Lead Arranger and Bookrunner

 

 

 



--------------------------------------------------------------------------------

FIFTH AMENDMENT TO SECOND

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Fifth Amendment”) dated as of May 16, 2011, is among GOODRICH PETROLEUM
COMPANY, L.L.C., a Louisiana limited liability company (“Borrower”); each of the
undersigned Guarantors (collectively, the “Guarantors”); BNP PARIBAS, as
administrative agent (in such capacity, together with its successors in such
capacity, “Administrative Agent”) for the lenders party to the Credit Agreement
referred to below (collectively, the “Lenders”); and the undersigned Lenders.

 

RECITALS

 

A. Borrower, Administrative Agent and the Lenders are parties to that certain
Second Amended and Restated Credit Agreement dated as of May 5, 2009, as amended
by that certain First Amendment dated September 22, 2009, that certain Second
Amendment dated October 29, 2010, that certain Third Amendment dated February 4,
2011 and that certain Fourth Amendment dated February 25, 2011 (as amended, the
“Credit Agreement”), pursuant to which the Lenders have made certain loans to
and other extensions of credit on behalf of Borrower.

 

B. The Borrower, the Administrative Agent and the Lenders desire to amend
certain provisions of the Credit Agreement.

 

C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all article and section references in this Fifth Amendment
refer to articles and sections of the Credit Agreement.

 

Section 2. Amendments to Credit Agreement.

 

2.1 Amendment to Section 1.02. Section 1.02 is hereby amended by amending and
restating or adding the following definitions:

 

“Additional LC Amount” means an amount equal to $250,000 and represents the
portion of the total Commitments of the Lenders to acquire participations in
Letters of Credit in excess of the LC Commitment but subject to the limitations
contained in the second paragraph of Section 2.08(b).

 

“Agreement” means this Second Amended and Restated Credit Agreement, as amended
by that certain First Amendment to Second Amended and Restated Credit Agreement
dated September 22, 2009, that certain Second Amendment to Second Amended and
Restated Credit Agreement dated October 29, 2010, that certain Third Amendment
to Second Amended and Restated Credit Agreement dated February 4, 2011, that
certain Fourth Amendment to Second Amended and Restated Credit



--------------------------------------------------------------------------------

Agreement dated February 25, 2011 and that certain Fifth Amendment to Second
Amended and Restated Credit Agreement dated May 16, 2011, as the same may from
time to time be amended, amended and restated, supplemented or otherwise
modified.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) modified from time to time pursuant to Section 2.06 and (b) modified from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04. The amount representing each Lender’s Commitment shall at any
time be the lesser of (i) such Lender’s Maximum Credit Amount and (ii) the sum
of (A) such Lender’s Applicable Percentage of the then effective Borrowing Base
and (B) such Lender’s Applicable Percentage of the Additional LC Amount.

 

“Fifth Amendment Effective Date” means May 16, 2011.

 

2.2 Amendment to Section 2.01. Section 2.01 is hereby amended and restated in
its entirety to read as follows:

 

“Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower during the Availability Period
in an aggregate principal amount that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment, (b) the total
Revolving Credit Exposures exceeding the total Commitments, (c) such Lender’s
aggregate principal amount of Loans outstanding exceeding an amount equal to the
lesser of such Lender’s Applicable Percentage of the Borrowing Base then in
effect and such Lender’s Maximum Credit Amount or (d) the outstanding principal
amount of all Loans exceeding an amount equal to the lesser of Borrowing Base
then in effect and the Aggregate Maximum Credit Amounts. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, repay and reborrow the Loans.”

 

2.3 Amendment to Section 2.03(vi). Section 2.03(vi) is hereby amended and
restated in its entirety to read as follows:

 

“(vi) the amount of the then effective Borrowing Base, the Additional LC Amount,
the current total Revolving Credit Exposures (without regard to the requested
Borrowing) and the pro forma total Revolving Credit Exposures (giving effect to
the requested Borrowing); and”

 

2.4 Amendment to Section 2.03. The second paragraph in Section 2.03 is hereby
amended and restated in its entirety to read as follows:

 

“If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have



--------------------------------------------------------------------------------

selected an Interest Period of one month’s duration. Each Borrowing Request
shall constitute a representation that the amount of the requested Borrowing
shall not cause (i) the total Revolving Credit Exposures to exceed the total
Commitments and (ii) the outstanding principal amount of all Loans to exceed an
amount equal to the difference between (A) the total Commitments and (B) the
Additional LC Amount.”

 

2.5 Amendment to Section 2.08(b). The second paragraph in Section 2.08(b) is
hereby amended and restated in its entirety to read as follows:

 

“Each notice shall constitute a representation that: (i) after giving effect to
the requested issuance, amendment, renewal or extension, as applicable, (A) the
LC Exposure shall not exceed the sum of the LC Commitment and the Additional LC
Amount and (B) the total Revolving Credit Exposures shall not exceed the total
Commitments, and (ii) if, after giving effect to the requested issuance,
amendment, renewal or extension, as applicable, the total Revolving Credit
Exposures exceed the Borrowing Base then in effect, the amount of such excess
will not exceed the Additional LC Amount.”

 

Section 3. Conditions Precedent. This Fifth Amendment shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 12.02 of the Credit Agreement) (the “Fifth Amendment
Effective Date”):

 

3.1 The Administrative Agent shall have received from all of the Lenders,
Borrower and the Guarantors, counterparts (in such number as may be requested by
Administrative Agent) of this Fifth Amendment signed on behalf of such Persons.

 

3.2 The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the date hereof, including, to the
extent invoiced, reimbursement or payment of all documented out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.

 

3.3 No Default shall have occurred and be continuing, after giving effect to the
terms of this Fifth Amendment.

 

3.4 The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to Administrative Agent may reasonably
request.

 

The Administrative Agent is hereby authorized and directed to declare this Fifth
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted in Section 12.02 of the Credit Agreement. Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.



--------------------------------------------------------------------------------

Section 4. Miscellaneous.

 

4.1 Confirmation. The provisions of the Credit Agreement, as amended by this
Fifth Amendment, shall remain in full force and effect following the
effectiveness of this Fifth Amendment.

 

4.2 Ratification and Affirmation; Representations and Warranties. The Borrower
and each Guarantor hereby (a) acknowledges the terms of this Fifth Amendment;
(b) ratifies and affirms its obligations under, and acknowledges, renews and
extends its continued liability under, each Loan Document to which it is a patty
and agrees that each Loan Document to which it is a party remains in full force
and effect, except as expressly amended or modified hereby, notwithstanding the
amendments and modifications contained herein and (c) represents and warrants to
the Lenders that as of the date hereof, after giving effect to the terms of this
Fifth Amendment: (i) all of the representations and warranties contained in each
Loan Document to which it is a party are hue and correct, except to the extent
any such representations and warranties are expressly limited to an earlier
date, in which case, such representations and warranties shall continue to be
true and correct as of such specified earlier date, (ii) no Default has occurred
and is continuing and (iii) no event, development or circumstance have occurred
which individually or in the aggregate could reasonably be expected to be a
Material Adverse Event.

 

4.3 Loan Document. This Fifth Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

 

4.4 Counterparties. This Fifth Amendment may be executed by one or more of the
patties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Fifth Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterparties hereof.

 

4.5 NO ORAL AGREEMENT. THIS FIFTH AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

 

4.6 GOVERNING LAW. THIS FIFTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

 

[SIGNATURES BEGIN NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed as of the date first written above.

 

BORROWER:

  GOODRICH PETROLEUM COMPANY, L.C.C.   By:   

/s/    Jan L. Schott

  Name:  Jan L. Schott, CPA   Title:    Senior Vice President and Chief
Financial Officer

GUARANTORS:

  GOODRICH PETROLEUM CORPORATION   By:   

/s/    Michael J. Killelea

  Name:  Michael J. Killelea   Title:    Senior Vice President, General Counsel
and
Corporate Secretary

 

S-1

Signature Page to the Fifth Amendment to Second A&R Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

  BNP PARIBAS, as Lender and as Administrative Agent   By:   

/s/    Betsy Jocher

  Name:  Betsy Jocher   Title:    Director   By:   

/s/    Evans R. Swann

  Name:  Evans R. Swann   Title:    Managing Director

 

S-2

Signature Page to the Fifth Amendment to Second A&R Credit Agreement



--------------------------------------------------------------------------------

LENDER:

  BANK OF MONTREAL, as Lender   By:   

/s/    Gumaro Tijerina

  Name:  Gumaro Tijerina   Title:    Director

 

S-3

Signature Page to the Fifth Amendment to Second A&R Credit Agreement



--------------------------------------------------------------------------------

LENDER:

  COMPASS BANK, as Lender   By:   

/s/    Spencer Stasney

  Name:  Spencer Stasney   Title:    Vice President

 

S-4

Signature Page to the Fifth Amendment to Second A&R Credit Agreement



--------------------------------------------------------------------------------

LENDER:

  JPMORGAN CHASE BANK, N.A., as Lender   By:   

/s/ Michael A. Kamauf

  Name:  Michael A. Kamauf   Title:    Authorized Officer

 

S-5

Signature Page to the Fifth Amendment to Second A&R Credit Agreement



--------------------------------------------------------------------------------

LENDERS:

  WELLS FARGO BANK, N.A, as Lender   By:   

/s/ Doug McDowell

  Name:  Doug McDowell   Title:    Director

 

S-6

Signature Page to the Fifth Amendment to Second A&R Credit Agreement



--------------------------------------------------------------------------------

LENDERS:

  BANK OF AMERICA, N.A., as Lender   By:   

/s/ Stephen J. Hoffman

  Name:  Stephen J. Hoffman   Title:    Managing Director

 

S-7

Signature Page to the Fifth Amendment to Second A&R Credit Agreement



--------------------------------------------------------------------------------

LENDERS:

  ROYAL BANK OF CANADA, as Lender   By:   

/s/ Don J. McKinnerney

  Name:  Don J. McKinnerney   Title:    Authorized Signatory

 

S-8

Signature Page to the Fifth Amendment to Second A&R Credit Agreement